Case 7:19-mj-02373 Document 1 Filed on 10/03/19 in TXSD_ Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT ‘Southam Bee erie"

 

 

for the
Southern District of Texas OCT ~ 8 20 i§
United States of America ) Davici J. Bradley, Clerk
Vv. )
Exar Adrian LINDO-Ayala ) Case No. M [9- 2373 M
YOB: 1990 Citizenship: Nicaragua
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

_ On or about the date(s) of October 1, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1){A) Ci) Knowingly or in reckless disregard of the fact that E.A.L.A, a citizen of

Nicaragua, who had entered the United States in viclation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Havana,
Texas to the point of arrest in Havana, Texas.

This criminal complaint is based on these facts:
On October 1, 2019, Border Patrol Agents encountered a male subject, later identified as Exar Adrian LINDO-Ayala, and a
juvenile, later identified as J.J.M.M, after both illegally crossed the Rio Grande River near Los Havana, Texas.
LINDO-Ayala claimed to be traveling with his juvenile son. An immigration inspection was conducted and both subjects
were determined to be illegally present in the United States.

¥ Continued on the attached sheet.

MSA Whe ML (Vane .
ener nant’s signature

[0-314

- Claire Groom, HSI a Agent

 

Printed name and title
Sworn to before me and signed in my presence.
Date: 10/3/2019 ':27 ann fe oO) ce]
Judge’s signature

City and state: McAllen, Texas U.S. Magistrate Judge “eo

Printed name and title
Case 7:19-mj-02373 Document 1 Filed on 10/03/19 in TXSD_ Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Exar Adrian LINDO-AYALA
CONTINUATION:

The subjects were subsequently transported to the Rio Grande Valley/Central Processing
Center to be processed accordingly.

On October 1, 2019, Homeland Security Investigations Special Agents (HSI) interviewed
LINDO-AYALA upon suspicion that his claim to be the child’s father was false. At that
time, LINDO-AYALA admitted that he was not the real father of the child and had
produced a fraudulent document to claim relation to the child. Prior to being interviewed,
LINDO-AYALA was read his Miranda Rights and chose to waive them.

LINDO-AYALA stated that, in fact, he is not the father of the child and was transporting
the child in order to be allowed to remain the United States. LINDO-AYALA stated that
he intended on transporting the child from Nicaragua to Houston, Texas, where he would
seek employment. LINDO-AYALA implied he knew the child was illegally in the United
States and intended to further the juvenile’s illegal entry and presence in the United
States.

The male juvenile was identified as J.J.M.M.
